Title: Charles-Guillaume-Frédéric Dumas to the American Commissioners, 18 November 1777
From: Dumas, Charles-Guillaume-Frédéric
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur


Messieurs,
La Haie 18e. Nov. 1777
J’ajouterai à l’incluse pour Mr. G——— Grd. (que je laisse ouverte, pour que vous la lisiez aussi), quelques anecdotes, qui pourront plus ou moins vous servir.
On m’a assuré qu’il se forme en Zélande (l’une de ces Provinces), une Compagnie de Marchands pour négocier directement avec le Continent de l’Am. septentrionale.
Item que Mr. le Grand-Pensionaire de la Prov. d’Hollande est fort irrité contre les Anglois.
Le cadet des jeunes gens qui ont été mes derniers Eleves, étant devenu Cornette dans un Régiment de Cavalerie Hollandoise, sa mere en le présentant ces jours passé à Sir J[oseph] Y[orke] lui dit qu’elle espéroit de l’offrir au Service du Roi d’Angleterre quand il sauroit son mêtier. Son Gouverneur ne voudra jamais le lui permettre, répondit le Chevalier. Le Facteur, à qui j’ai conté cela, l’a trouvé fort plat.
On m’a adressé ces jours passés trois Seigneurs Lithuaniens, pour satisfaire leur curiosité à La Haie, Delft, Rotterdam, Gouda et Leide. Nous avons beaucoup parlé de l’Amérique. Je vous rendrai compte de l’entretien dans une de mes suivantes.
Voici la Lettre soi-disant traduite du Hollandois. Je serois bien aise d’apprendre si vous êtes contents, Messieurs, du Lambeau que j’ai mis à sa tête, et du tour que j’ai donné à cela.
J’ajoute un bout de la Gazette de Leide, où j’ai fait insérer l’article de la Gazette de Maryland, concernant Mr. R. H. Lee.
La poste part. Il ne me reste que l’instant de vous assurer du tendre respect avec lequel je suis, Messieurs, Votre très humble et très obéissant serviteur
CGF. Dumas


Des Lettres de France nous font accroire que le Genl. Howe seroit fait prisonnier. Je viens de recevoir la Lettre de Mr. Lee du 12e. de ce mois. Je remplirai ses vues de mon mieux.
  Paris à Mrs les Commissionaires Plénipotentiaires des Etats unis de l’Amérique sept.

 
Notation: DuMas, Lahaie, 18 9b. 77.
